—Order, Supreme Court, New York County (Edward J. Greenfield, J.) entered August 4, 1992, which denied plaintiffs motion pursuant to CPLR 3025 (b) for permission to amend the complaint to increase the ad damnum clause, unanimously affirmed, with costs.
In this subrogation action, the court properly found that the purported amendment to the ad damnum clause was an attempt by the insurer-subrogee to assert the time-barred claim of the insured, the nominal plaintiff herein. Nor can the claim be deemed to "relate back” (CPLR 203 [f]; see, Brock v Bua, 83 AD2d 61, 69) since the parties are not united in interest (see, Connell v Hayden, 83 AD2d 30, 40), the original pleading did not give notice of the claim, and no reásonable excuse for the delay in asserting the claim was offered. Concur —Murphy, P. J., Kupferman, Ross and Rubin, JJ.